Citation Nr: 0931137	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1960 to April 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted in San Antonio, Texas in August 2008.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

The Board remanded the claim in December 2008.  The Veteran's 
VA claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record shows by clear 
and unmistakable evidence that the Veteran's bilateral 
hearing loss pre-existed his military service.  

2.  The competent and probative medical evidence of record 
does not show by clear and unmistakable evidence that the 
Veteran's bilateral hearing loss was not worsened beyond its 
natural progression due to events in service.




CONCLUSION OF LAW

Pre-existing bilateral hearing loss was aggravated by  
military service.  
38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
claim in December 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
nexus opinion.  The AOJ was then to readjudicate the claim. 

The Veteran presented for a VA audiological examination in 
February 2009.  
The examiner was unable to render a medical nexus opinion 
without resorting to speculation.  The Appeals Management 
Center (AMC) subsequently readjudicated the claim in the 
March 2009 SSOC.

Thus, the Board's remand instructions have essentially been 
complied with  Any noncompliance with respect to the VA 
medical nexus opinion is moot in light of the fact the Board 
is granting the benefit sought on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].




The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in October 2004.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letter in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated March 22, 2007.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

In addition, the RO has obtained all available medical 
records, and the Veteran has been provided with two VA 
audiological examinations.  The statutory duty to assist has 
therefore been fulfilled.  See 38 U.S.C.A. § 5103A (West 
2002).



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1131 (West 
2002); 38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition on enlistment, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. 
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran in essence contends that bilateral hearing loss 
which preexisted his military service was aggravated by 
acoustic trauma incurred in service from exposure to jet 
engine noise while serving as an aircraft hydraulic 
specialist and from firing a .45 caliber pistol to qualify as 
a master-of-arms.  See, e.g., the August 2008 hearing 
transcript, pages 3-5.

Although hearing loss was not noted on the Veteran's April 
1960 enlistment examination, only whispered voice testing was 
performed at that time.  An audiogram dated nine days after 
the enlistment examination demonstrates hearing loss pursuant 
to 38 C.F.R. § 3.385 (2008).  Additionally, a VA audiologist 
in June 2005 specifically opined that "The veteran's service 
medical records indicated that he entered military service in 
1960 with a high frequency hearing loss in both ears."  The 
September 2009 VA audiologist also noted that the Veteran 
"had a high frequency hearing loss prior to entering the 
military."  The Board finds the above-cited in-service 
audiogram and medical opinions constitute clear and 
unmistakable evidence that the Veteran's bilateral hearing 
loss existed prior to service.  The statutory presumption of 
soundness is rebutted in the instant case.  See Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

With respect to aggravation, the June 2005 VA audiologist 
explained that he was unable to render an opinion without 
resorting to speculation:

[I]t is the opinion of this examiner that the 
relationship of the veteran's hearing loss . 
. . to his military noise exposure cannot be 
determined without resorting to speculation.  
The veteran's service medical records 
indicated that he entered military service in 
1960 with a high frequency hearing loss in 
both ears.  His release from active duty 
physical in 1964 involved a whispered voice 
test where the 15/15 test result is 
insufficient to document any change that may 
or may not have occurred in his high 
frequency hearing.  Although the veteran was 
exposed to high levels of noise as a 
hydraulic repair specialist for aircraft 
aboard ship for two years of his military 
service he reported spending two years of his 
military service playing sports in the 
Philippines where noise exposure was much 
less.  The veteran also reported that he was 
a police officer from the time he left 
military service until he retired which would 
expose him to gun fire at least in qualifying 
every year.

As indicated in the Stegall discussion above, the 
Board attempted to obtain a second medical opinion 
addressing aggravation.  However, the February 2009 VA 
audiologist similarly opined that he unable to reach a 
conclusion without resorting to speculation:

It is unknown whether [the Veteran's] 
hearing worsened due to military noise 
exposure since only a whisper test (which 
can essentially miss a high frequency 
hearing loss) was performed at discharge in 
1964 . . . It is impossible to determine 
without complete speculation whether [the 
Veteran's] hearing loss . . . [is] due to 
military noise exposure.

The VA examiners were unable to render an opinion either in 
favor of or against the claim.  Accordingly, with resolution 
of doubt in the Veteran's favor, the Board concludes that the 
record, viewed as a whole, does not show by clear and 
unmistakable evidence that the Veteran's bilateral hearing 
loss was not aggravated during service.  See Vanerson and 
Cotant, supra.  Thus, service connection is warranted based 
on aggravation.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


